Citation Nr: 0308774	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for endometriosis with 
pelvic pain.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement in service connection for 
Wolff-Parkinson-White syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to 
March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the December 1998 and May 1999 rating 
decisions, of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA), Regional Office (RO), which denied 
service connection for endometriosis with pelvic pain and 
found no new and material evidence had been submitted to 
reopen the claim for Wolff-Parkinson-White syndrome, 
respectively.  

In March 2001, a Board hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (c) 
(West Supp. 2001).  The transcript is of record.  

This case has been advanced on the Board's docket for 
sufficient cause shown.  38 C.F.R. § 20.900(c) (2002).


REMAND

The veteran has current disability from endometriosis which 
is manifested by pelvic pain and from Wolff-Parkinson-White 
syndrome, which is manifested by tachycardia.  She contends 
that these diseases were incurred during her active service.  
She has also contended that her disability from Wolff-
Parkinson-White syndrome preexisted her service and was 
aggravated during such service.  

In October 2001, the Board remanded the issue of whether new 
and material evidence had been submitted to reopen the claim 
for service connection for Wolff-Parkinson-White syndrome 
because the RO considered the issue in the first instance 
rather than as a claim to reopen.  Since the claim had been 
previously denied by the Board in a July 1997 decision, the 
RO should have provided the veteran with the applicable laws 
and regulations concerning reopening a finally decided claim.  
The RO was instructed to develop the claim in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
readjudicate the claim for whether new and material evidence 
had been submitted to reopen the claim of service connection 
for Wolff-Parkinson-White syndrome and if the claim remained 
denied, to issue a supplemental statement of the case (SSOC), 
including the applicable laws and regulations considered in 
the veteran's claim, including those concerning reopening of 
finally denied claims.  The RO issued a SSOC, determining 
that new and material evidence had not been submitted 
sufficient to reopen the claim of service connection for 
Wolff-Parkinson-White syndrome.  However, the RO provided the 
veteran with the laws and regulations on new and material 
evidence to be applied to a claim to reopen a finally decided 
claim received on or after August 29, 2001.  The instant 
claim was filed before that date and therefore, the laws and 
regulations regarding new and material evidence in effect 
prior to August 29, 2001, should have been provided to the 
veteran and used by the RO in its decision concerning whether 
or not the claim was reopened.  

Additionally, a March 2001 letter from Willie L. McCloud, MD, 
was received by VA.  This letter indicated, in pertinent 
part, that Dr. McCloud's review of the medical records and 
the veteran's history resulted in his statement that it was 
plausible that the veteran had endometriosis while in the 
military.  Dr. McCloud's medical records of treatment of the 
veteran are not associated with the claims folder.  These 
records should be requested and if received, reviewed and 
associated with the claims folder.  

Finally, the veteran testified at a March 2001 hearing that 
she underwent a hysterectomy in February 2000.  She also 
related that the hysterectomy was necessary because of her 
endometriosis that she claims began in service.  The records 
of her hospitalization and hysterectomy are important to this 
claim.  These records should also be obtained.  

Accordingly, the case is remanded for the following:

1.  After obtaining the appropriate 
release of information, the RO should 
obtain the veteran's medical records from 
2001 to the present from Dr. Willie L.  
McCloud; 7703 Barlow Road; Landover, 
Maryland 20785.  The RO should associate 
with the claims file all records that 
they obtain.  

2.  The RO should contact the veteran and 
obtain the name and address of the doctor 
and hospital who performed her 
February 2000 hysterectomy.  After 
obtaining the appropriate release of 
information, the RO should obtain the 
inpatient and any outpatient treatment 
records connected with the February 2000 
hysterectomy and associate all of those 
records with the claims folder. 

3.  The RO should readjudicate the 
veteran's claims and if any benefit 
sought on appeal remains denied, she 
should be provided a SSOC that includes 
the applicable law and regulations 
including those concerning the reopening 
of finally decided claims received by VA 
prior to August 29, 2001.  The veteran 
and her representative should be given 
the opportunity to respond.  An 
appropriate time should be given for a 
response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




